     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 1 of 7




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

JAY A. BLUM,              )
                          )
           Plaintiff,     )
                          )
v.                        )                         CV419-291
                          )
SALLY HORTAN PERRY, DIANE )
KAY ANDERSON, ELIZABETH   )
GRAHAM, AMANDA P. JOVE    )
VIVES, KATHERINE WHITE,   )
SHAWNDRELL JONES, UHS OF )
SAVANNAH, INC., UHS OF    )
DELAWARE, INC., COASTAL   )
HARBOR HEALTH SYSTEM, and )
UNIVERSAL HEALTH          )
SYSTEMS, INC.,            )
                          )
           Defendants.    )

                                ORDER

     Plaintiff was ordered to file an amended complaint and to serve each

named defendant. Doc. 33 at 3. He has filed an amended complaint that

appears to drop all defendants except UHS of Savannah, LLC and Coastal

Harbor Health System. Doc. 35. An affidavit of service has also been filed

purporting that the remaining defendants were served via mail directed to

attorney Charles Dorminy.
     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 2 of 7




     The Court construes plaintiff’s amended complaint as a notice of

voluntary withdrawal for those defendants not named. See Retic v. United

States, 215 F. App’x 962, 964 (11th Cir. 2007) (“Federal courts sometimes

will ignore the legal label that a pro se litigant attaches to a motion and

recharacterize the motion in order to place it within a different legal

category.” (quoting Castro v. United States, 540 U.S. 375, 381 (2003)); see

also Rameses v. U.S. Dist. Court, 523 F. App’x 691, 694 (11th Cir. 2013)

(The Court may “recharacterize a pro se litigant’s motion to create a better

correspondence between the substance of the motion and its underlying

legal basis.”). A plaintiff may voluntarily dismiss an action without a court

order by filing: “(i) a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment; or (ii) a stipulation

of dismissal signed by all parties who have appeared.” Fed. R. Civ. P.

41(a)(1)(A)(i). Of those defendants named in the original complaint that

are not included in the amendment, only Sally Perry has filed an Answer

or motion for summary judgment. See doc. 1-2 (answer of Sally Perry and

Coastal Behavioral Services); doc. 27 (motion for summary judgment).

Therefore, defendants Diane Kay Anderson, Elizabeth Graham, Amanda

P. Jove Vivies, Katherine White, Shawndrell Jones, UHS of Delaware,
     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 3 of 7




Inc., and Universal Health Systems, Inc. have been dismissed by Rule.

Fed. R. Civ. P 41(a)(1)(B) (“Unless the notice or stipulation states

otherwise, the dismissal is without prejudice.”).1

      As Perry has filed both an answer and motion for summary

judgment, plaintiff cannot voluntarily dismiss his claims against her

without providing a stipulation of dismissal signed by all remaining

parties. Fed. R. Civ. P. 41(a)(1)(A)(ii). Plaintiff is DIRECTED to file the

necessary stipulation of dismissal within 14 days of this Order.

Alternatively, plaintiff may file a motion to dismiss Perry pursuant to Fed.

R. Civ. P 41(a)(2) within the same period.2

      Plaintiff was directed to serve all defendants within 90-days of filing

his amended complaint. Doc. 33 at 3. He purports to have done so by

mailing a copy of the amended complaint to attorney Charles Dorminy,

whose involvement in this case to date has been through special

appearance on behalf of Perry and Coastal Behavior Health Services. Doc.



1
  Plaintiff, or any remaining defendant, may file a notice objecting to the Court
construing his amended complaint as a voluntary dismissal within fourteen days of
this Order.
2
 The Court dismissed Perry’s motion for summary judgment as moot. Doc. 33 at 3–4.
As plaintiff has furnished his amended complaint, Perry is free to revive her motion.
     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 4 of 7




37. This attempt is inadequate.

     It is unclear from the record if either of the remaining parties was

served with the original complaint. The only completed return of service

included with the removal from state court was addressed to Coastal

Behavioral Health Services and indicates that service was accepted by

Perry. See doc. 1-1 at 23. Plaintiff lists “Coastal Behavioral Health” as a

d/b/a for Coastal Harbor Health System. Doc. 35 at 1, 2. He further claims

that Coastal Health Harbor System is managed by Perry.             Id. at 2.

Dorminy has alleged that Coastal Behavioral Health Services does not

exist. Doc. 34.

     The two remaining defendants—UHS of Savannah, LLC and Coastal

Harbor Health System—are business entities. Neither the Federal Rules

of Civil Procedure nor Georgia law permits service upon a business entity,

or an individual, by mail. See Fed. R. Civ. P. 4(e)(1) & (h)(1); O.C.G.A. §

9-11-4(e). Even if mail service was proper, it does not appear that plaintiff

has directed his complaint and summons to the proper recipient. When a

defendant is a business entity, service must be affected upon “an officer, a

managing or general agent, or any other agent authorized by appointment

or by law to accept service of process.” Fed. R. Civ. P. 4(h); see also
     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 5 of 7




O.C.G.A. § 9-11-4(e)(1) (complaint and summons are to be served upon

“the president or other officer of such corporation or foreign corporation,

a managing agent thereof, or a registered agent thereof”). Service upon

counsel is ineffectual unless the party has designated the counsel as its

agent of service. See Palacious v. Liehard, 2015 WL 11571038, at * 6 (N.D.

Ga. Dec. 3, 2015). It does not appear that Dorminy has been so designated.

In fact, he has not even appeared as counsel for UHS of Savannah and his

representation of Coastal Harbor Health Systems remains ambiguous.

See doc. 34 (representing that Dorminy has entered a special appearance

on behalf of only Perry and Coastal Behavioral Health Services); but see

doc. 8 (signed by Dorminy on behalf of Coastal Harbor Health System);

doc. 17 (same); doc. 20 (same).

     UHS of Savanah has not been served with the Complaint or the

Amended Complaint. Even if Coastal Harbor Health System was properly

served with the original Complaint, it has not been served with the

amendment. Furthermore, Perry remains an active defendant in this case

until such time as she is dismissed by the Court. Though Dorminy has

appeared as her counsel, it does not appear that she was served in her

individual capacity with the original complaint.
     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 6 of 7




     Accordingly, plaintiff is DIRECTED to obtain summonses

addressed to each of the remaining defendants and effect service of within

30 days of this order. Service must comply with the Federal Rules of Civil

Procedure. Specifically, a nonparty, must deliver a “copy of the summons

and of the complaint to an officer, a managing or general agent, or any

other agent authorized by appointment or by law to receive service of

process and—if the agent is one authorized by statute and the statute so

requires—by also mailing a copy of each to the defendant.” Fed. R. Civ. P.

4(c)(2), 4(h)(1)(B); see also O.C.G.A. 9-11-4(e)(1)(A). Unless defendants

waive formal service, the individual who serves process must file an

affidavit confirming that service has been effected. Fed. R. Civ. P. 4(l).

Failure to effect service will result in a recommendation of dismissal. See

Fed. R. Civ. P. 4(m) (mandating dismissal of a claim where plaintiff fails

to timely serve defendants).

     The parties are also required to confer and submit a joint proposed

discovery schedule in accordance with Federal Rule of Civil Procedure

26(f). This obligation is STAYED pending the completion of service. The

parties are DIRECTED to conduct their Rule 26(f) conference and file the

necessary report within thirty days of plaintiff filing the affidavit of
     Case 4:19-cv-00291-RSB-CLR Document 39 Filed 02/08/21 Page 7 of 7




service.

      SO ORDERED, this 5th day of February, 2021.



                                  ________________________________
                                    ___________________________
                                  CHRI
                                  CHRISTOPHER
                                    R STOP
                                        OPHER L. RAY
                                         STATES
                                  UNITED STATE  MAGISTRATE JUDGE
                                            T S MAGISTR
                                  SOUTHERN DISTRICT OF GEORGIA
